ANSTEAD, Judge,
concurring specially.
The appellant, an out-of-state-resident, asserts error in the trial court’s denial of his motion to quash service of process after appellees served him under Florida’s long arm statute. I agree that appellant, by virtue of his service as personal representative of a Florida estate, and his retention and promise to pay appellees’ attorney’s fees for representing him, has submitted *164himself to personal jurisdiction in the Florida courts concerning any alleged breach of his contract with the lawyers.